Citation Nr: 1001937	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of cervical 
injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 through 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut which denied service 
connection for residuals of cervical injuries.

In October 2009, the Veteran appeared and offered testimony 
at a Travel Board hearing at the Hartford RO.  At that time, 
the Veteran invited the Board to expand his claim of service 
connection for residuals of cervical injuries to include 
consideration of his thoracic spine disability.  The Board 
declines to do so.

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
or the same manifestation of a disability under different 
diagnostic codes, known as "pyramiding," is to be avoided.  
38 C.F.R. § 4.14 (2009).  In a March 2008 rating decision, 
the Veteran was granted service connection with an assigned 
initial rating of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, for what was characterized as a low 
back disorder.  As expressed in the rating decision, the RO's 
grant of service connection was based upon March 2007 private 
findings of left lateral subluxation and osteophytic changes 
of the thoracic spine.  Under the circumstances, the Board 
finds that service connection has already been granted for 
the Veteran's thoracic disability and may not be considered 
again as part of his claim for service connection for 
residuals of cervical injuries.  However, to the extent that 
the Veteran has raised the issue of his service-connected 
thoracic disability, the Board recognizes that he has filed a 
claim for an increased rating for a low back disorder and 
refers that claim to the RO for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In lay statements made by the Veteran in his September 2008 
Notice of Disagreement, April 2009 substantive appeal, and 
through testimony offered at his October 2009 Travel Board 
hearing, the Veteran contended that he has experienced 
continuing neck pain since an in-service motor vehicle 
accident in 1986.

The Veteran was afforded a VA examination of his cervical 
spine in March 2008.  Although the corresponding examination 
report expresses "high suspicion of herniated disc with 
myalgia" of the cervical spine, it does not provide a 
specific diagnosis nor does it express any opinion as to the 
etiology of the claimed neck disorder.  Under the 
circumstances, the Veteran must be scheduled for a new VA 
examination to assess the specific nature and etiology of his 
claimed cervical disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed cervical 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
cervical disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any diagnosed cervical 
disorder is etiologically related to the 
Veteran's period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
residuals of cervical injuries should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

